United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT




                                _____________

                                 No. 96-1588
                                _____________

United States of America,               *
                                        *
           Plaintiff-Appellee,          *   Appeal from the United States
                                        *   District Court for the
     v.                                 *   District of Minnesota.
                                        *
Clark Beach Field,                      *
                                        *
           Defendant-Appellant.         *


                                _____________

                      Submitted:      November 20, 1996

                          Filed: April 7, 1997
                              _____________

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
                          _____________


HANSEN, Circuit Judge.

     Clark Beach Field appeals one aspect of his sentence -- the
district   court's1    denial    of    a    reduction   for   acceptance   of
responsibility.   We affirm.




     1
      The Honorable David S. Doty, United States District Judge for
the District of Minnesota.
     Clark Field and his brother Richard Field2 applied to the city
of Clarkfield, Minnesota, for a loan through the Small Cities Grant
Program, funded by the Department of Housing and Urban Development
(HUD).   The Fields sought funding in the amount of $282,000 to
establish    their    new   whey   drying    business,   Clarkfield   Drying,
Incorporated.        Before agreeing to release the HUD funds, the
Minnesota Department of Trade and Economic Development, which
administered the federal program, required proof through a loan
commitment letter that the Fields had secured additional private
financing.    Unable to secure additional private funding totalling
$292,000 after numerous attempts, the Field brothers entered into
a conspiracy to obtain the HUD funds through a false letter of
credit from Rudell Oppegard, president of the Twin Valley State
Bank of Twin Valley, Minnesota.             When this attempt also failed,
they entered into a conspiracy to secure the funds through false
documentation of private funding through the Bonanza Valley State
Bank of Brooten, Minnesota, and its president, Martin Gjerde.3
     The Field brothers and the bankers were indicted on various
charges of mail fraud and two charges of conspiracy to defraud the
United States government.          The counts relating to the Twin Valley
State Bank conspiracy were severed from the counts relating to the
Bonanza Valley State Bank conspiracy, and tried separately.            First,
the Fields and Oppegard, coconspirator in the Twin Valley State
Bank conspiracy, proceeded to trial on one count of conspiracy to
defraud the United States of funds in violation of 18 U.S.C. § 371
(1994), and one count of mail fraud in violation of 18 U.S.C.



     2
      We also affirm Richard Field's sentence today in a separate
appeal. See United States v. Richard William Field, No. 96-1589
(8th Cir. Apr. ___, 1997).
     3
      For additional facts concerning Martin Gjerde's involvement
in the scheme, see United States v. Gjerde, No. 96-2033 (8th Cir.
Apr. ___, 1997).

                                        2
§ 1341.     The jury convicted all three defendants on both counts.
Thereafter, on the first day of the separate trial involving the
charges arising out of the Bonanza Valley State Bank conspiracy,
Clark and Richard Field both pleaded guilty to one additional count
of   conspiracy   to   defraud    the   United   States   based   upon   their
dealings with Gjerde and the Bonanza Valley State Bank (they also
waived their right to appeal the guilty verdicts that resulted from
the trial with Oppegard).        In return, the government dismissed all
remaining counts of the indictment against the Fields.                   Gjerde
pleaded not guilty and proceeded to trial where the jury convicted
him of one count of conspiracy.


      At sentencing, the district court denied Clark's request for
an acceptance-of-responsibility adjustment to his base offense
level.     The district court sentenced Clark to twenty-three months
of imprisonment and two years of supervised release.          Field appeals
his sentence, challenging the district court's denial of the
reduction for acceptance of responsibility.
      The Sentencing Guidelines permit a two-level reduction in a
defendant's     base   offense     level    if   the   defendant    "clearly
demonstrates acceptance of responsibility for his offense."              United
States Sentencing Commission, Guidelines Manual, § 3E1.1(a) (Nov.
1995).     The Guidelines permit an additional one-level reduction
when the offense is level 16 or greater and the defendant has
further assisted authorities in the prosecution of his own conduct
by   timely   providing   complete      information    concerning   his    own
involvement and timely notifying authorities of his intention to
plead guilty.     USSG § 3E1.1(b).      The presentence report calculated
Field's total offense level at 16.            No downward adjustment for
acceptance of responsibility was recommended by the probation
officer.    "We review a district court's factual findings regarding
[a] defendant's acceptance of responsibility for clear error and


                                        3
overturn the court's denial of such a reduction only if it is
without foundation."          United States v. Byrd, 76 F.3d 194, 195 (8th
Cir. 1996) (internal quotations omitted).


       The   district court determined that Clark did not accept
responsibility because the evidence indicating such acceptance was
outweighed        by    conduct    inconsistent      with    an       acceptance     of
responsibility.            The district court found that Clark denied the
essential factual elements of the two counts relating to the Twin
Valley State Bank conspiracy, he put the government to its burden
of proof at trial on those counts, and he did not agree to plead
guilty on the count relating to the Bonanza Valley State Bank
conspiracy until the morning of the second trial, which commenced
a few days after his conviction on both counts in the first trial.
The district court cited Clark's continued assertions that his
illegal acts were in the best interest of the city and that he
broke the law "to satisfy the bureaucrats," as inconsistent with an
acceptance of responsibility.


       Clark contends that his is the rare situation where he can
demonstrate acceptance of responsibility even though he exercised
his right to a trial.          He asserts that his preindictment voluntary
payment      of   a    substantial    amount    of   restitution       indicates     an
acceptance of responsibility, and he denies that his statement
about satisfying the bureaucrats was an attempt to blame others for
his conduct, insisting that he merely offered an honest explanation
for his motive.            Furthermore, Clark asserts that he did not deny
any factual element at trial but exercised his right to a trial
only   "to    make     a    constitutional     challenge    to    a   statute   or    a
challenge to the applicability of a statute to his conduct."                       USSG
§ 3E1.1, comment. (n.2).             See United States v. Unzueta-Gallarso,
966 F.2d 390, 391 (8th Cir. 1992).


                                          4
       When    reviewing         the   grant        or       denial    of    a   reduction    for
acceptance of responsibility, we afford great deference to the
determination of the district court judge, who is in a unique
position      to      evaluate         whether           a     defendant         has    accepted
responsibility for his offense.                          Byrd, 76 F.3d at 196; USSG
§ 3E1.1, comment. (n.5).               We conclude that the district court did
not    clearly      err     by    denying       a    reduction            for    acceptance    of
responsibility in this case.                As indicated above, the presentence
investigation report did not recommend a reduction for acceptance
of    responsibility.            The    record       reveals          Clark      went   to   trial
contesting the factual elements of guilt on counts one and two.
There were no stipulations of guilty conduct eliminating factual
elements      of    guilt    or    limiting         trial       to    a     constitutional     or
statutory challenge.              The district court concluded that Clark's
attempt to minimize his role, to maintain that his illegal actions
were in the city's best interest, and to blame his conduct on the
pressure of satisfying bureaucrats is inconsistent with a true
acceptance of responsibility.                       This conclusion is not without
foundation.        Such conduct is more akin to a defendant who continues
to deny the fraud than to one who accepts responsibility for his
actions.      See United States v. Roggy, 76 F.3d 189, 194 (8th Cir.)
(noting that a defendant who continues to deny the fraud is not
entitled to a reduction for acceptance of responsibility), cert.
denied, 116 S. Ct. 1700 (1996).                 Furthermore, the "mere expression
of remorse does not warrant a reduction under section 3E1.1."                                  Id.
While voluntary payment of restitution prior to an adjudication of
guilt   is a legitimate consideration in determining whether a
defendant      is     entitled         to   a       reduction          for       acceptance    of
responsibility, USSG § 3E.1., comment (n.1(c)), in light of Clark's
other actions and statements, we conclude that the district court
did not abuse its discretion by denying a reduction for acceptance
of responsibility.


                                                5
Accordingly, we affirm the judgment of the district court.


A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           6